Case 1:17-cv-06435-GBD Document 87 Filed 01/04/21 Page 1 of 1

 

 

 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALI
SOUTHERN DISTRICT OF NEW YORK oor + Y FILED |
croer nossa ss ss ss sss sess esses esses eae x pare ‘CPE QAM OUTDO
BRIAN C. BROOK, MATTHEW J. PEED, and Megas ww nna HAN OA. 202)
BROOK & ASSOCIATES, PLLC ; *

Plaintiffs, : ORDER
-against- : 17 Civ. 6435 (GBD)

BRADLEY D. SIMON and SIMON & PARTNERS,
LLP,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for January 6, 2021 is adjourned to February 10, 2021 at
9:45 am.
Dated: New York, New York

January 4, 2021
SO ORDERED.

Praca; ge 5 DV ube,
HO REP B. DANIELS
ited States District Judge

 

 
